Citation Nr: 1120366	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-00 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for cervical spine disc disease with limitation of motion.  

2.  Entitlement to service connection for a lumbar spine disorder, status post strain, with right thigh pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active service from December 1971 to December 1974.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for limitation of motion, cervical spine and limitation of motion, lumbar spine.  In August 2007, the Board determined that new and material evidence had been submitted to reopen the claims, and Remanded the claims for development on the merits.  

The Veteran requested a Travel Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in May 2007.


FINDINGS OF FACT

1.  The medical evidence establishes that the Veteran has a current cervical spine disorder which is related to service, because, even though the Veteran incurred post-service injury to the spine in 1980, he had manifested chronic cervical pain and limitation of motion prior to the 1980 injury.

2.  The medical evidence establishes that the Veteran has a current lumbar spine disorder which is related to service, because, even though the Veteran incurred post-service injury to the spine in 1980, he had manifested chronic lumbar pain and limitation of motion prior to the 1980 injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine disc disease with limitation of motion are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  The criteria for service connection for a lumbar spine disorder, status post strain, with right thigh pain are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In light of the favorable decision as it relates to the grant of service connection for spine disorders, no further discussion of VCAA is necessary at this point.  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as section 5103(a) notice provisions have been satisfied, and if the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability ratings or effective dates assigned to the award.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

The Veteran's service medical records disclose that, in January 1973, the Veteran was involved in an automobile accident.  The service medical records state that the Veteran struck the right parietal area against the windshield.  There was no loss of consciousness.  In May 1974, he sought treatment for back pain with an onset one month prior to the treatment visit.  A diagnosis of myositis was assigned.  The service separation examination noted the Veteran's spine as normal.  No history is attached to that examination.

The report of an August 1978 examination conducted for purposes of reserve component enlistment reflects that a spinal list with pelvic tilt was noted, and the Veteran was referred for neurologic examination for evaluation of dizzy spells.  The examiner noted that the Veteran had full range of motion of the lumbar spine, without spasm.  Radiologic examination of the lumbar spine was normal, although there was a pelvic tilt.  The Veteran noted, on the portion of the history he completed, that he had recurrent back pain.  A diagnosis of chronic muscle strain was assigned.

In April 1980 the Veteran sought medical treatment for back and neck pain.  On VA examination conducted in September 1980, the Veteran reported constant pain in the lower back.  He reported that he had sought chiropractic treatment on numerous occasions, but could not longer afford it, and had stopped getting such treatment.  He reported a stiff neck and aching in the legs.  The VA examiner assigned a diagnosis of "loss of motion, cervical spine," and a diagnosis of "loss of motion, lumbar spine."  

In November 1980, the Veteran incurred an injury at work while moving a 400-pound drum.  The Veteran sought and received workers compensation benefits for this injury.  

By a rating decision prepared in January 1981, claims of entitlement to service connection for cervical spine disc disease with limitation of motion and service connection for a lumbar spine disorder, status post strain, with right thigh pain, were denied, on the basis that, although the Veteran sought treatment for back pain in service on one occasion, there was no further treatment, and no chronic cervical or lumbar disorder was incurred in service.

In 2002, the Veteran sought and was awarded Social Security Administration disability benefits.  The SSA records are associated with the claims files.

At a May 2007 hearing before the Board, the Veteran that he was a passenger in an automobile that turned over.  The Veteran testified that he was struck in the head when the car's roof collapsed inward.  The Veteran testified that he did have recurrent back pain after that accident, although nothing was ever diagnosed.  

January 2006, February 2006, April 2007, and May 2007 private medical statements provide opinions linking the Veteran's current cervical and lumbar spine disorders to the automobile accident with head injury the Veteran sustained in 1973 during his military service.  These records relict that the Veteran underwent an anterior fusion at C5-C7, but it was only minimally beneficial to him.  

The examiner who conducted a September 2009 VA examination concluded that, although the Veteran did incur injuries to the cervical spine on several occasions following service, he had manifested chronic cervical pain and limitation of motion prior to the 1980 injury.  The examiner also noted that the Veteran incurred post-service injury to the spine in 1980.  However, the examiner concluded, the Veteran had manifested chronic lumbar pain and limitation of motion prior to the 1980 injury.  Therefore, the examiner concluded, it was at least as likely as not that the current cervical and lumbar spine disorders represented a natural progression of the injuries incurred during the Veteran's service in 1973, with additional injuries incurred after service.  

The Veteran's contentions that he had chronic neck and back pain after service are credible, and are supported by the record as a whole.  The medical evidence is at least in equipoise to warrant a grant of service connection for a cervical spine disorder and for a lumbar spine disorder.  The claims may be granted.  


ORDER

The appeal for service connection for cervical spine disc disease with limitation of motion is granted.  

Entitlement to service connection for a lumbar spine disorder, status post strain, with right thigh pain is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


